Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Tengion, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-166996) on Form S-8 of Tengion, Inc. of our report dated May 29, 2009, with respect to the statements of operations, redeemable convertible preferred stock and stockholders’ deficit, and cash flows of Tengion, Inc. for the year ended December31, 2008 and for the period from July 10, 2003 (inception) through December 31, 2008, whichreport appears in the December31, 2010 annual report on Form 10-K of Tengion, Inc. /s/ KPMG LLP Philadelphia, Pennsylvania March 30, 2011
